Citation Nr: 9918017	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-48 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for a disorder of the 
neck and back.

3.  Whether the severance of service connection for post 
traumatic stress disorder was proper.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel

INTRODUCTION

The veteran had active service from April 1989 to July 1991.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from the January 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection for a back disorder and 
a stomach disorder, and from the July 1996 rating decision of 
the RO in Roanoke, Virginia, which severed service connection 
for PTSD.  

The record shows that by the statement of the case issued in 
September 1994, the RO in New York advised the veteran that 
her "claim for disability because of Morton's neuroma will 
be duly considered and [she] will be advised under separate 
cover."  However, the record reflects no adjudication of 
such a claim which is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The claim for service connection for gastroenteritis is 
not accompanied by credible supporting evidence and is not 
plausible.  

2.  Regulations pertaining to service connection for post 
traumatic stress disorder require credible corroborating 
evidence of the claimed stressor. 

3.  The veteran did not engage in combat with the enemy.  

4.  No credible evidence to corroborate the veteran's 
reported stressors is of record.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for gastroenteritis.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for severance of service connection for post 
traumatic stress disorder have been met. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.304 (d),(f), 3.105 (d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are incomplete.  Available records 
show the veteran was seen in August 1988 with epigastric pain 
of two hours duration.  The impression was gas pains.  
Clinical records dated in September 1989 reflect that when 
the veteran was treated for vomiting and dizziness, the 
impression was reaction to medication prescribed in 
association with minor surgery, versus viral syndrome and 
dehydration.  In May 1990 the veteran was seen with post 
prandial nausea, changes in bowel habits, and left lower 
quadrant swelling.  Barium enema and upper gastrointestinal 
series were conducted in June 1990 with essentially no 
abnormalities revealed.  In July 1990 the veteran was treated 
for nausea and diarrhea, with the assessment of 
gastroenteritis.  When the veteran was seen on multiple 
occasions in August 1990 her complaints included progressive 
abdominal pain in the left lower quadrant, with tenderness to 
palpation and nausea and vomiting.  The impression at that 
time was Monilia vaginitis.  Clinical records dated in April 
1991 indicate the veteran was treated over a period of days 
for symptoms of diarrhea assessed as gastroenteritis, which 
was considered to be resolved after 3 days treatment.  The 
partial report of a physical examination conducted in May 
1991 indicates a medical history including an episode of 
dehydration, possible gastroenteritis, in April 1991, 
resolved with fluids.  Additional service medical records 
dated in July 1991 show the veteran reported intermittent 
pain in the upper back and neck as well as weight loss over 
an 8 month period.  Her weight had begun to increase after 
returning to the United States from South West Asia. 

Of record is a message slip dated in March 1992 indicating 
that the veteran had stomach flu, and would try to report the 
next day.  On examination of the stomach, conducted in 
November 1993, the veteran reported that while serving in 
Saudi Arabia she had been dehydrated after approximately a 
week of diarrhea.  She was hospitalized for intravenous 
treatment.  Since that time the veteran said she had been 
nauseated without vomiting.  She no longer experienced 
diarrhea, but currently complained of bulky bowel movements, 
occurring only once every one to two weeks, accompanied by 
pain and followed by bright red blood per rectum.  On 
examination the veteran's abdomen showed no palpable organs, 
masses or tenderness.  Peristalsis was normal.  The diagnosis 
was probable irritable bowel syndrome.

VA outpatient treatment records dated in April 1994 show the 
veteran complained of nausea and vomiting after eating 
certain foods such as milk.  When she was seen in May 1994 
her history of irritable bowel disease was noted and 
examination of the abdomen was benign.  

Entitlement to Service Connection for Gastroenteritis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include arthritis became 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, the chronic disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§  3.307, 3.309.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If she has not presented a 
well grounded claim, her appeal must fail, and there is no 
duty to assist her further in the development of her claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the appellant's claim for service 
connection for gastroenteritis is not well grounded.  To 
sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet.App. 19 
(1993).  A well-grounded claim is one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) Caluza v. Brown,  7 Vet.App. 498 (1995).  

The evidence in this case shows the veteran was treated 
during service for symptoms, including epigastric and 
abdominal pain, with various diagnoses including gas pains, 
Monilia vaginitis, and possible viral syndrome as well as 
gastroenteritis, which was last noted as resolved in April 
1991.  Current medical evidence reflects a diagnosis of 
probable irritable bowel syndrome.  The record reveals no 
medical evidence or opinion of a nexus between the veteran's 
current complaints assessed as probable irritable bowel 
syndrome and any symptoms noted during service.  Nor does the 
record reflect a continuity of symptomatology that is linked 
to the current disorder.  The first post service symptoms, 
described essentially as constipation and rectal bleeding, 
date from November 1993, more than two years after the last 
episode of gastroenteritis in service was resolved.  
Moreover, the veteran currently denies the presence of those 
symptoms such as diarrhea and dehydration, which were 
associated with gastroenteritis.  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran who alleges that there is an etiological relationship 
between the symptoms reflected in her service medical records 
and the current symptoms of probable irritable bowel 
syndrome, because lay persons (i.e., persons without medical 
training or expertise) are not competent to offer opinions 
concerning medical causation or diagnosis.  Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the 
absence of medical evidence to support the veteran's 
contentions her claim for service connection for 
gastroenteritis is not plausible.  


Severance of Service Connection for Post Traumatic Stress 
Disorder

With regard to service connection for post traumatic stress 
disorder (PTSD), the veteran served in South West Asia during 
the Persian Gulf War, being assigned to Saudi Arabia from 
September 1990 to May 1991.  Her military occupational 
specialty was cargo specialist.  Her decorations include the 
Army Service Ribbon, the National Defense Service Medal, the 
South West Asia Service Medal with three bronze stars, the 
Kuwait Liberation Medal, and the Army Commendation Medal.  No 
citations reflecting combat service are indicated by the 
record.  

VA social work notes dated in September 1992 show the veteran 
was seen seeking referral to the Vet Center.  She complained 
of frequent sleep disturbance, nightmares of her Saudi 
experience, and startle response, as well as decreased 
appetite, increased irritability and reduced concentration.  

Of record is February 1993 report signed by a private 
counselor who had seen the veteran since September 1992 on 
referral from VA.  The report noted the veteran had served in 
the Gulf War as part of a transportation unit.  The veteran 
had reported that approximately one year after she witnessed 
an enemy scud missile explode over an ammunition dump that 
she was guarding, she had begun to reexperience the event in 
distressing dreams.  Additional symptoms included numbing and 
general unresponsiveness to life, with periods of depression 
and severe anxiety, as well as restricted range of affect and 
persistent symptoms of increased arousal, severe startle 
response, hypervigilance, and difficulties with concentration 
and short term memory.  The diagnosis was PTSD.  

The report of her November 1993 VA examination for PTSD 
reflects the veteran's statement that the most traumatic 
experience she had in the Persian Gulf involved a scud 
missile exploding over her head.  Since that event, which the 
veteran placed at approximately the time when a scud missile 
blew up a marine barracks, the veteran reported difficulties 
with such things as sirens and explosion or gunfire as well 
as watching fireworks.  She also reportedly had seen several 
dead bodies in Kuwait and witnessed fires that were left by 
retreating troops.  Television reports of problems in Jamaica 
startled her and stimulated memories and dreams of her 
experiences in the Persian Gulf.  The veteran complained of 
awakening in the night screaming, and feeling she was back in 
Saudi Arabia.  She also indicated she felt isolated and 
unable to work having dropped out of her job due in part to 
anxiety.  The veteran continued to complain of feeling 
jittery, and irritable, with decreased memory and 
concentration.  On mental status examination the veteran 
appeared fearful, apprehensive, anxious, paranoid and 
hypervigilant, with increased startle response.  She was 
preoccupied with somatic complaints.  Additionally she 
expected the worse from others and had isolated herself.  Her 
mood and affect showed signs of depression and she was 
described as exceedingly upset when she related that the scud 
missile had exploded in an area that could have touched an 
ammunition dump resulting in a 13 mile crater.  She saw the 
scud missile repeatedly.  The veteran was found to present 
signs and symptoms of PTSD since the scud missile attack and 
fulfilled the diagnostic criteria for PTSD, considered to be 
moderately severe to severe.  The RO granted service 
connection for PTSD by a decision in January 1994 which found 
that the evidence showed a confirmed diagnosis of the 
disorder and "acceptable evidence of stressors in service."  

On VA examination conducted in July 1995 the veteran 
described the following events in the Persian Gulf which she 
associated with her symptoms of PTSD: seeing dead bodies 
burning, seeing scud missiles, seeing people fleeing and 
dying in the process while being burned up and a scud missile 
exploding over her head and not being able to tell if the 
fragments would fall on her and whether she was going to live 
or die.  

By a letter dated in October 1995 the RO requested the 
veteran provide specific information to enable VA to verify 
her stressors, to include the date and location in which she 
witness the scud missile explode as well as the location of 
the ammunition dump at issue, and the area in which she 
witnessed dead bodies.  

By a rating action in December 1995 the RO proposed to sever 
service connection for PTSD.  By letter dated in April 1996 
VA notified the veteran of the proposed action, noting that 
the RO had decided that a mistake was committed in failing to 
verify her claimed stressor and that because she had not 
responded to the request for information to facilitate 
verification, severance was proposed.  The veteran was 
advised that if she provided the requested information within 
60 days the RO would reconsider the issue.  The veteran was 
also notified of her right to submit evidence and to appear 
at a hearing in support of her opposition to the proposed 
action.  Service connection for PTSD was severed effective 
October 1, 1996, by a rating action in July 1996 which found 
the original grant clearly and unmistakably erroneous because 
there was no evidence of record to corroborate the veteran's 
history of stressful events.  

Under the law in effect at the time of the award, service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible evidence that the 
claimed inservice stressor actually occurred, and a link 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor. 38 C.F.R. 
§ 3.304.  Relevant statutes and regulations, to include 38 
U.S.C.A. § 1154 and 38 C.F.R. § 3.304, in addition to VA 
Adjudication Procedure Manual, M21-1, mandate an initial 
determination as to whether a veteran was engaged in combat. 
See also Hayes v. Brown, 5 Vet. App. 60 (1993).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor. 38 C.F.R. §3.304(f).  
Where it is determined that the veteran did not engage in 
combat, or the claimed stressor is not related to combat, the 
veteran's testimony is not sufficient proof without credible 
corroborating evidence.  In the latter circumstance, those 
service records which are available and other corroborative 
evidence must support, and not contradict, the veteran's lay 
testimony as to the facts and circumstances of an alleged 
stressor. 38 U.S.C.A. § 1154(b); VA Adjudication Procedure 
Manual, M21-1, Part VI. 

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards 
have been met. 38 C.F.R. § 3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet.App. 
166, 170-71 (1994).  With regard to the question of whether 
the prior grant of service connection for PTSD was "clearly 
and unmistakably erroneous," the U. S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that section 3.105(d) places the same burden of 
proof on the VA when it seeks to sever service connection as 
section 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned. Baughman, 1 
Vet.App. 562, 566 (1991).  The Court has further held that 
"clear and unmistakable error" is defined the same under 38 
C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.105(a). 
Venturella v. Gober, 10 Vet.App. 340 (1997).  Specifically, 
the Court has defined clear and unmistakable error as "a 
very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error." Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet.App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet.App. 310, 313-14 (1992) (en banc)).

However, the Court has recently held that although the same 
standards apply in a determination of clear and unmistakable 
error in a final decision (section 3.105(a)) and 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error, 
for the purposes of severing service connection (section 
3.105(d)), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award. Daniels, 10 Vet. App. at 
480.  The Court reasoned that because section 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "if the 
Court were to conclude that a service-connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record." Id.

In this case the RO has severed service connection on the 
basis that the January 1994 rating decision was clearly and 
unmistakably erroneous, essentially because it granted 
service connection for PTSD, in the absence of credible 
corroborating evidence of a claimed stressor.  The record 
reflects no combat citations or other evidence that the 
veteran engaged in combat with the enemy.  Although she 
reported serving on guard duty, available service records 
show only that her military occupational specialty was cargo 
specialist.  In the absence of evidence that she served in 
combat, the veteran's personal testimony is not sufficient 
proof that the claimed stressor event actually occurred.  
Further, the veteran has presented no credible evidence to 
corroborate her reports of the stressful events which 
reportedly precipitated PTSD.  Inasmuch as an essential 
element of a successful PTSD claim was lacking, the decision 
to award service connection for the disorder was clearly and 
unmistakably erroneous.  This is true because the applicable 
regulatory provisions were not correctly applied.  The 
provisions of 38 C.F.R. § 3.304(f) are quite specific as to 
the need for "credible supporting evidence" of the claimed 
stressor.  The legal error, granting service connection 
despite the failure to meet all basic requirements for 
eligibility for the benefit, was undebatably the sort of 
error which manifesatly changed the outcome of the January 
1994 decision granting service connection.

The veteran was duly notified of the proposed severance of 
service connection for PTSD and was advised of the evidence 
required to support service connection.  Although she was 
provided multiple opportunities to comply with VA's requests 
for the data needed to facilitate verification of the alleged 
stressor events, the veteran was completely unresponsive.  In 
this regard the duty to assist is not always a one-way 
street.  The veteran cannot passively await assistance in 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In view of the 
foregoing, service connection for PTSD was proper severed and 
the appeal is denied.  


ORDER

The claim for service connection for gastroenteritis is 
denied as not well-grounded.

Service connection for PTSD was properly severed.  


REMAND

The veteran has reported a history of low back pain, as well 
as upper back and neck pain since service.  Although the 
record also reflects an intercurrent back injury in August 
1993 for which she received workers' compensation, no 
treatment records related to the August 1993 incident, or a 
subsequent motor vehicle accident in December 1993, have been 
associated with the claims folder.  Accordingly, additional 
development is warranted prior to appellate review of her 
claim.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1. The RO should contact the veteran and 
request that she submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated her for a back and neck disorder 
since service.  After securing the 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder. 

2.  Following the completion of the above 
requested development, the veteran should 
be scheduled for a special VA orthopedic 
examination to assess the nature and 
etiology of symptoms referable to the 
neck and back.  The examiner must 
thoroughly review the claims folder prior 
to evaluating the veteran.  All special 
studies and tests, to include range of 
motion studies, described in degrees, 
should be conducted and all clinical 
findings and diagnoses clearly set forth 
in the examination report.  

In addition the examiner should provide 
an opinion, based on the medical evidence 
of record as to whether it is at least as 
likely as not that the veteran currently 
has a chronic disorder affecting the back 
and/or neck which is etiologically 
related to symptoms noted in service.  
Any opinion expressed must be supported 
by reference to the medical evidence of 
record.  

3.  Following the completion of the above 
requested development, the RO should 
review the veteran's claim for service 
connection for a disorder of the back and 
neck on the basis of all evidence.  If 
action taken remains adverse to the 
veteran, she and her representative 
should be provided a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

